DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the amendment of 11/18/2021. All changes made to the claims have been entered. Accordingly, Claims 1, 3-11, 13-15 are currently pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7 (dependent claims 8-10 also being rejected since they are dependent upon rejected claims set forth), and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “receiving only one of the first type control information and the second type control information when the formats”. It is however 
Claim 7 recites the limitation "the number of HARQ processes for scheduling" in line 4, “the number of HARQ processes currently being performed” in line 5, “the number of remaining HARQ processes”  in line 6, and “the acquired information” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the number of HARQ processes for scheduling" in line 6, “the number of HARQ processes currently being performed” in line 7, “the number of remaining HARQ processes”  in line 8, and “the acquired information” in line 11.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0279304), in view of Yi et al. (US 2019/0082431).
	
Regarding claim 1, 11, Lee discloses a method of receiving control information (The apparatus generally includes means for receiving a downlink control channel carrying SFI that indicates whether one or more symbols in a least current slot are for uplink or for downlink…The apparatus includes means for receiving in the one or more symbols based on the determined direction for the one or more symbols, [0009]-[0011] and [0060]), the method comprising;
	receiving scheduling configuration information (the BS may send downlink control information (DCI) including an uplink grant or downlink grant and a grant in the DCI may schedule a UE for transmitting or receiving a transmission, [0037] and [0079]-[0080] and [0058] and [0073] and [0083]);
	receiving slot format information (a slot format indicator (SFI) carry information that indicates the format of a current slot (and/or a future slot) and the UE can receive a slot format indicator (SFI) , [0032] and [0058] and [0070]-[0072] and [0077]);
	based on the slot format information, determining formats of at least one slot available for uplink or downlink scheduling configured by the scheduling configuration information (UE can determine a direction for one or more symbols in at least a current slot based on the SFI, DCI, and/or slot aggregation information received from the BS and the UE can determine the format of one or more future slots based on the received SFI and information in the SFI may indicate that one or more symbols are for either uplink or downlink…a grant in the DCI…may schedule a UE for transmitting or receiving in the other direction and giving priority to the SFI, [0060] and [0076] and [0079]-[0080] and [0083] and [0067] and [0073]); and
	receiving, based on a result of the determining, at least one of first type control information including a control information for scheduling uplink data and second type control information including a control information for scheduling downlink data (Giving priority to the SFI may include ignoring the uplink or downlink grant…in the DCI if it conflicts with the information in the SFI, [0083] and [0079]-[0083]). In other words, control information for scheduling uplink data (correlating to uplink grant) or control information for scheduling downlink data (correlating to downlink grant) are not ignored and thus received based upon the determined formats according to SFI and if there is conflict. 

	Lee however fails to disclose scheduling configuration information comprising information about intervals of slots for which cross-slot scheduling configuration is possible. However in a similar field of endeavor, Yi discloses scheduling configuration information comprising information about intervals of slots for which cross-slot scheduling configuration is possible (a UE is configured with the maximum number of slots which can be referred front DCI. For example, a UE may be configured with maximum number of slots schedulable for multi-slot aggregation or maximum number of slots used for cross-slot scheduling and DCI may carry multi-slot aggregation which can include ‘cross-slot’ within the maximum number of schedulable multi-slot and DCI from the CORESET may indicate 1, 2, or 4 slot aggregations starting from the same slot where the DCI is transmitted. Alternatively, additional offset in terms of slot may be indicated to support cross-slot scheduling and multi-slot aggregation. To also support cross-slot scheduling, cross-slot scheduling may be also indicated as one of pattern for data mapping , [0141] and [0287] and [0080]-[0086] and [0275]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having DCI comprise information about intervals of slots associated with cross-slot scheduling as disclosed by Yi into the method comprising receiving DCI and SFI as disclosed by Lee in order to improve the system and flexibly provide parameters for cross-slot scheduling and data communication.

(SFI may indicate certain symbols as for uplink, downlink, empty, or reserved, (correlating to different formats) while a scheduled transmission for that symbol may be in the other direction and giving priority to the SFI may include ignoring the uplink or downlink grant in the DCI if it conflicts with the information in the SFI , [0073] and [0083] and  [0079]-[0080]). In other words, SFI may indicate different slot formats (uplink and downlink) and if there is no conflict with DCI, uplink/downlink grants (correlating to first and second type control information) are received. 

	
	
Claim 3, 4, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Yi, in further view of Kim et al. (US 2018/0309513)
Regarding claim 3, Lee and Yi fails to disclose the details of when the formats of the at least one slot are determined as the same format based on the slot format indication. However in a similar field of endeavor, Kim discloses when the formats of the at least one slot available for the uplink or downlink scheduling are determined as the same format based on the slot format information (the first SFI indicate that one or more slots following immediately after the given slot are to be used only for uplink transmission (correlating to same format with respects to UL), when the first SFI also indicates the number of said one or more slots and the SFI for DL which may occur in the group common PDCCH…may indicate the DL (-centric) slot format for all the aggregated slots (correlating to same format with respects to DL), [0277]-[0278] and [0132] and  [0139]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having formats of at least one slot available for downlink/uplink scheduling being determined as all uplink formats or downlink formats  (correlating to same format) based on the slot formation information as disclosed by Kim into the method comprising receiving DCI and SFI as disclosed by Lee and Yi in order to improve the system and provide flexible configurations of uplink and downlink communications, such for instances when SFI indicates only uplink or only downlink slot formats. It should further be obvious that when SFI indicates only uplink formats, only the first type control information (correlating to uplink grant as disclosed by Lee) would be received and when SFI indicates only downlink formats, only the second type control information (correlating to downlink grant as disclosed by Lee) would be received as Lee discloses priority to the SFI and ignoring the uplink or downlink grant in the DCI if it conflicts with the information in the SFI. In other words, uplink or downlink grant (first type control information or second type control information) is received based upon SFI in which SFI may indicate only uplink formats or downlink formats correlating to “same format”.

Regarding claim 4, 13, Lee and Yi fails to disclose the details of when formats of at least one slot are all determined as uplink formats or downlink formats based on the slot (the first SFI indicate that one or more slots following immediately after the given slot are to be used only for uplink transmission, when the first SFI also indicates the number of said one or more slots, [0277]-[0278] and [0139]) and when formats of at least one slot available for the uplink scheduling are all determined as downlink formats based on the slot format information (the SFI for DL which may occur in the group common PDCCH…may indicate the DL (-centric) slot format for all the aggregated slots, [0132] and [0139]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having formats of at least one slot available for downlink/uplink scheduling being determined as all uplink formats or downlink formats  based on the slot formation information as disclosed by Kim into the method comprising receiving DCI and SFI as disclosed by Lee and Yi in order to improve the system and provide flexible configurations of uplink and downlink communications, such for instances when SFI indicates only uplink or only downlink slot formats. It should further be obvious that when SFI indicates only uplink formats, only the first type control information (correlating to uplink grant as disclosed by Lee) would be received and when SFI indicates only downlink formats, only the second type control information (correlating to downlink grant as disclosed by Lee) would be received as Lee discloses priority to the SFI and ignoring the uplink or downlink grant in the DCI if it conflicts with .
Claim 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Yi, in further view of Takeda et al. (US 2020/0374909).
Regarding claim 5, Lee and Yi fails to disclose when formats of at least one slot among a predetermined number of slots available for the uplink or downlink scheduling are unknown, receiving the first type control information and the second type control information. However in a similar field of endeavor, Takeda discloses when formats of at least one slot among a predetermined number of slots available for the uplink or downlink scheduling are unknown, receiving the first type control information and the second type control information (If DCI indicates a downlink/uplink grant in resource indicated as unknown by the SFI, UE receives/accepts the downlink/uplink grant and the DL assignment/UL grant is detected in a slot after a slot in which the SFI indicating the Unknown resource is detected, [0074]-[0081]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of receiving the first type control information and the second type control information when a format is unknown as disclosed by Takeda into the method comprising receiving DCI and SFI as disclosed by Lee and Yi in order to improve the system utilization efficiency and to properly configure scheduling of resources. 
(an unknown resource may be indicated by information related to format of a time unit…also referred to as slot format related information (SFI) or the like, [0026]-[0028] and [0074]-[0081]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of receiving the first type control information and the second type control information when a format is unknown indicated by SFI as disclosed by Takeda into the method comprising receiving DCI and SFI as disclosed by Lee and Yi in order to improve the system utilization efficiency and to properly configure scheduling of resources.

Allowable Subject Matter
Claim 7-10 and 15 would be allowable if the claims overcome the 112 rejection(s) set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:

acquiring hybrid automatic repeat request (HARQ) process configuration information including the number of HARQ process for scheduling; determining information about the number of remaining HARQ processes based on the HARQ process configuration information and the identified number of HARQ processes being performed; and selectively receiving scheduling control information based on the acquired information about the number of remaining HARQ processes. It is noted that the closest prior art, Hoglund et al. (US 2021/0184802) discloses that when the UE identifies that both HARQ processes have been busy or realizes that there will be no further downlink assignment/uplink grant to receive, the UE may stop monitoring NPDCCH. However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11, and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takeda et al. (US 2020/0059904) disclosing the downlink control information transmitted in the first frequency bandwidth performs scheduling of DL data in another frequency bandwidth. Thus scheduling of data in a different time interval may be called cross-slot scheduling ([0063] and [0067])
Wang et al. (US 2018/0199268) disclosing transmission time intervals (TTIs)(e.g., a slot or a mini-slot), a new first stage DCI is transmitted ([0033])
Vivo, "Design of Group-Common PDCCH", R1-1717485, 3GPP TSG RAN WG1 NR Meeting 90bis, October 9-13, 2017, 10 pages disclosing slot format related information informs the UEs of the number of slots and the slot format(s) related information of those slots (page 1 and figure 1 and figure 3).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473